DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities: “and the selection of the at least one inference model is based on a ratio of cases the at least one inference model can be evaluated within a selected time duration according to the distribution” The claim should be written as “and the selection of the at least one inference model is based on a ratio of cases, the at least one inference model can be evaluated within a selected time duration according to the distribution”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 are rejected under 35 USC § 101.
Claim 1 
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the claim recites a system for employing inference models, the system comprising: at least one processor configured to: receive information related to available processing resources associated with at least one device configured to utilize inference models; select at least one inference model based on the information related to the 
select at least one inference model based on the information related to the available processing resources, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person selecting a model for use based on the data related to the system.
and cause the at least one device to utilize the selected at least one inference model, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person making an inference. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites
generic computer components (e.g. “at least one processor”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).

The step of receive information related to available processing resources associated with at least one device configured to utilize inference models are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receive information related to available processing resources associated with at least one device configured to utilize inference models; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Claim 8 and 20 are similarly rejected refer to claim 1 for further analysis.

Claim 2
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein the information related to available processing resources comprises information related to at least one of available memory size, available processing units capabilities, and available computer network resources.” This limitation merely limits the additional elements further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.
Claim 9 are similarly rejected refer to claim 2 for further analysis.

Claim 3
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein the information related to available processing resources comprises information related to a number of artificial neurons evaluations per a time unit, and the selection of the at least one inference model is based on a number of artificial neurons in the at least one inference model.” This limitation merely limits the additional elements further and does not change the nature of the underlying mental process. A person can make a selection based on counting neurons.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.
Claim 10 are similarly rejected refer to claim 3 for further analysis.

Claim 4
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein the information related to available processing resources comprises information related to a distribution of available processing resources, and the selection of the at least one inference model is based on a ratio of cases the at least one inference model can be evaluated within a selected time duration according to the distribution.” This limitation merely limits the additional elements further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 
Claim 11 are similarly rejected refer to claim 4 for further analysis.

Claim 6
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein utilizing the selected at least one inference model comprises applying input data to the selected at least one inference model to obtain at least one inferred value.” This limitation merely limits the additional elements further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 7 
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more the claim recites wherein the at least one processor is further configured to: receive an update to the information related to available processing resources; update the selected at least one inference model based on the update to the 
update the selected at least one inference model based on the update to the information related to available processing resources to obtain at least one updated inference model, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person making an inference based on new information
cause the at least one device to utilize the at least one updated inference model, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person carrying out a task based on an inference. 
determining that the update to the information related to available processing resources is below a selected threshold, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person checking if their prediction is acceptable. 
and based on said determination, withholding causing the at least one device to utilize the at least one updated inference model, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person not making a prediction based on the updated knowledge. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “one processor”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receive an update to the information related to available processing resources are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer 

As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receive an update to the information related to available processing resources; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Claim 19 is similarly rejected refer to claim 7 for further analysis.

Claim 12
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein utilizing the selected at least one inference model comprises generating the selected at least one inference model.” This limitation merely limits the reliability further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 13
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein generating the selected at least one inference model comprises selecting at least part of the selected at least one inference model of a plurality of alternative inference models.” This limitation merely limits the reliabilities further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 15
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “wherein generating the selected at least one inference model further comprises selecting the training examples based on the information 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 16
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein utilizing the selected at least one inference model comprises applying input data to the selected at least one inference model to obtain at least one inferred value.” This limitation merely limits the predicted population behavioral response further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 

Claim 17
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein the input data comprises image data captured by the at least one device.” This limitation merely limits the population further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.

Claim 18
Step 1: A method, as above.
Step 2A Prong 1: The claim recites that “wherein causing the at least one device to utilize the selected at least one inference model comprises transmitting information related to the selected at least one inference model to the at least one device.” This limitation merely limits the population further and does not change the nature of the underlying mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components does not integrate the judicial exception into a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achin (US20160364647).

Regarding claim 1, A system for employing inference models, the system comprising: at least one processor configured to: receive information related to available processing resources associated with at least one device (Achin: Paragraph [0121] “The allocated processing resources may include temporal resources (e.g., execution cycles of one or more processing nodes, execution time on one or more processing nodes, etc.), physical resources (e.g., a number of processing nodes, an amount of machine-readable storage (e.g., memory and/or secondary storage), etc.), and/or other allocable processing resources.” [0012] “transmitting instructions to a plurality of processing nodes, the instructions comprising a resource allocation schedule allocating resources of the processing nodes for execution of the selected modeling procedures” [0115] “exploration engine 110 may adjust the threshold suitability score to increase or decrease the number of modeling procedures selected for execution, depending on the amount of processing resources available for execution of the modeling procedures.” Receive information related to available processing resources associated with at least one device is taught as transmitting the instructions comprising a resource allocation schedule allocating resources of the processing nodes for execution of the selected modeling procedures. ) configured to utilize inference models (Achin: Paragraph [0029] “using the selected predictive model to predict outcomes of instances of the prediction problem, wherein the selected predictive model is generated by a first of the predictive modeling procedures” Configured to utilize inference models is taught as using the selected predictive model to predict outcomes of instances of the prediction problem.); select at least one inference model based on the information related to the available processing resources (Achin: Paragraph [0031-0032] “selecting one or more predictive modeling procedures having suitability scores that exceed a threshold suitability score… In some embodiments, the method further comprises determining the threshold suitability score based, at least in part, on an amount of processing resources available for execution of the selected modeling procedures.” Select at least one inference model based on the information related to the available processing resources is taught as selecting one or more predictive modeling procedures based, at least in part, on an amount of processing resources available for execution of the selected modeling procedures); and cause the at least one device to utilize the selected at least one inference model (Achin: Paragraph [0121] “The allocated processing resources may include temporal resources (e.g., execution cycles of one or more processing nodes, execution time on one or more processing nodes, etc.), physical resources (e.g., a number of processing nodes, an amount of machine-readable storage (e.g., memory and/or secondary storage), etc.), and/or other allocable processing resources.” The at least one device is taught as the physical resources related to the computer or processor. [0029] “using the selected predictive model to predict outcomes of instances of the prediction problem, wherein the selected predictive model is generated by a first of the predictive modeling procedures” Configured to utilize inference models is taught as using the selected predictive model to predict outcomes of instances of the prediction problem.).  
Claim 8 and 20 are similarly rejected refer to claim 1 for further analysis.

Regarding claim 2, Achin further teaches the system of claim 1, wherein the information related to available processing resources comprises information related to at least one of available memory size, available processing units capabilities, and available computer network resources (Achin: Paragraph [0121] “The allocated processing resources may include temporal resources (e.g., execution cycles of one or more processing nodes, execution time on one or more processing nodes, etc.), physical resources (e.g., a number of processing nodes, an amount of machine-readable storage (e.g., memory and/or secondary storage), etc.), and/or other allocable processing resources.” The information related to available processing resources comprises information related to at least one of available memory size, available processing units capabilities, and available computer network resources is taught as allocated processing resources may include temporal resources (e.g., execution cycles of one or more processing nodes, execution time on one or more processing nodes, etc.), physical resources (e.g., a number of processing nodes, an amount of machine-readable storage (e.g., memory and/or secondary storage), etc.), and/or other allocable processing resources.).  
Claim 9 is similarly rejected refer to claim 2 for further analysis.

Regarding claim 4, Achin teaches the system of claim 1, Achin further teaches wherein the information related to available processing resources comprises information related to a distribution of available processing resources (Achin: Paragraph [0121] “The allocated processing resources may include temporal resources (e.g., execution cycles of one or more processing nodes, execution time on one or more processing nodes, etc.), physical resources (e.g., a number of processing nodes, an amount of machine-readable storage (e.g., memory and/or secondary storage), etc.), and/or other allocable processing resources.” the information related to available processing resources comprises information related to a distribution of available processing resources is taught as the allocated processing resources may include temporal resources.), and the selection of the at least one inference model is based on a ratio of cases the at least one inference model can be evaluated within a selected time duration according to the distribution (Achin: Paragraph [0012] “receiving results of the execution of the selected modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule, wherein the results include predictive models generated by the selected modeling procedures, and/or scores of the models for data associated with the prediction problem; and selecting, from the generated predictive models, a predictive model for the prediction problem based, at least in part, on the score of the predictive model.” The selection of the at least one inference model is based on a ratio of cases the at least one inference model can be evaluated within a selected time duration according to the distribution is taught as selecting, from the generated predictive models, a predictive model for the prediction problem based, at least in part, on the score of the predictive model. The examiner notes that the model is selected based on allocated resources in real-time. Refer to paragraph [0176] and [0042].).  
	Claim 11 is similarly rejected refer to claim 4 for further analysis.

Regarding claim 5, Achin teaches the system of claim 1, Achin further teaches wherein utilizing the selected at least one inference model comprises training a machine learning algorithm using training examples to obtain at least part of the selected at least one inference model (Achin: Paragraph [0130] “and training the selected predictive models on larger or different portions of the dataset.” [0005] “Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset” Utilizing the selected at least one inference model comprises training a machine learning algorithm using training examples to obtain at least part of the selected at least one inference model is taught as using the machine-learning techniques to generate a predictive model from a dataset (i.e. the training dataset includes training examples). The selected one inference model is taught as the selected predictive models.).  
Claim 14 is similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, Achin teaches the system of claim 1, Achin further teaches wherein utilizing the selected at least one inference model comprises applying input data (Achin: Paragraph [0136] “Method 300 may include a step in which the dataset associated with a prediction problem is processed.” Applying input data is taught as the dataset which is processed as an input.) to the selected at least one inference model to obtain at least one inferred value (Achin: Paragraph [0078] “the outcomes predicted by a predictive model generated via the predictive modeling technique.” The selected at least one inference model to obtain at least one inferred value is taught as the outcomes predicted by a predictive model generated via the predictive modeling technique.).  

Regarding claim 7, Achin teaches the system of claim 1, Achin further teaches wherein the at least one processor is further configured to: receive an update to the information related to available processing resources (Achin: Paragraph [0170] “Based on the performance of a model generated in the previous iteration (or iterations), the exploration engine 110 adjusts the corresponding modeling technique's priority and allocates processing resources to the modeling technique accordingly. As computational resources become available, the engine uses the available resources to launch model-technique-execution jobs based on the updated priorities.” Receive an update to the information related to available processing resources is taught as as computational resources become available, the engine uses the available resources (i.e. update to the information related to available processing resources) to launch model-technique-execution jobs based on the updated priorities.); update the selected at least one inference model based on the update to the information related to available processing resources to obtain at least one updated inference model (Achin: Paragraph [0170] “Based on the performance of a model generated in the previous iteration (or iterations), the exploration engine 110 adjusts the corresponding modeling technique's priority and allocates processing resources to the modeling technique accordingly. As computational resources become available, the engine uses the available resources to launch model-technique-execution jobs based on the updated priorities.” Update the selected at least one inference model based on the update to the information related to available processing resources to obtain at least one updated inference model is taught as as computational resources become available, the engine uses the available resources (i.e. update to the information related to available processing resources) to launch model-technique-execution jobs based on the updated priorities (i.e. updated model based on available resources. ).); cause the at least one device to utilize the at least one updated inference model (Achin: Paragraph [0170] “Based on the performance of a model generated in the previous iteration (or iterations), the exploration engine 110 adjusts the corresponding modeling technique's priority and allocates processing resources to the modeling technique accordingly. As computational resources become available, the engine uses the available resources to launch model-technique-execution jobs based on the updated priorities.” Utilize the at least one updated inference model is taught as as computational resources become available, the engine uses the available resources to launch model-technique-execution jobs based on the updated priorities (i.e. updated model based on available resources.).); determining that the update to the information related to available processing resources is below a selected threshold (Achin: Paragraph [0052] “the selected predictive modeling procedures and re-determining the suitabilities of the selected predictive modeling procedures for the prediction problem based, at least in part, on the scores until a temporal and/or resource budget has been used or a score of a generated model exceeds a threshold score.” Determining that the update to the information related to available processing resources is below a selected threshold is taught as the selected predictive modeling procedures and re-determining the suitabilities of the selected predictive modeling procedures for the prediction problem based, at least in part, on the scores until a temporal and/or resource budget. [0167] “eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value” The examiner notes that the exploration engine eliminates models below a minimum threshold value. The method of determining whether or not a model is under the minimum threshold.); and based on said determination, withholding causing the at least one device to utilize the at least one updated inference model (Achin: Paragraph [0049] “selecting a predictive model generated by the selected predictive modeling procedures for the prediction problem based, at least in part, on the score of the selected model comprises selecting a model having a score that exceeds a threshold score.” Withholding causing the at least one device to utilize the at least one updated inference model is taught as selecting a predictive model based, at least in part, on the score of the selected model comprises selecting a model having a score that exceeds a threshold score. Therefore, the examiner notes that a model will not be utilized if it is below the threshold.). 
Claim 19 is similarly rejected refer to claim 7 for further analysis.

Regarding claim 12, Achin teaches the method of claim 8, Achin further teaches wherein utilizing the selected at least one inference model comprises generating the selected at least one (Achin: Paragraph [0012] “predictive models generated by the selected modeling procedures” Utilizing the selected at least one inference model comprises generating the selected at least one inference model is taught as predictive models generated by the selected modeling procedures.).  

Regarding claim 13, Achin teaches the method of claim 12, Achin further teaches wherein generating the selected at least one inference model comprises selecting at least part of the selected at least one inference model of a plurality of alternative inference models (Achin: Paragraph [0012] “selecting, from the generated predictive models, a predictive model for the prediction problem based, at least in part, on the score of the predictive model.” Selecting at least part of the selected at least one inference model of a plurality of alternative inference models is taught as selecting, from the generated predictive models, a predictive model for the prediction problem based, at least in part, on the score of the predictive model.).  

Regarding claim 15, Achin further teaches the method of claim 14, Achin wherein generating the selected at least one inference model further comprises selecting the training examples based on the information related to the available processing resources (Achin: Paragraph [0029] “using the selected predictive model to predict outcomes of instances of the prediction problem, wherein the selected predictive model is generated by a first of the predictive modeling procedures;” [0024] “determining the suitability of the first predictive modeling procedure for the prediction problem ” [0032] “determining the threshold suitability score based, at least in part, on an amount of processing resources available for execution of the selected modeling procedures” Selecting the training examples based on the information related to the available processing resources is taught as determining the suitability of the first predictive modeling procedure for the prediction problem (i.e. the training examples) based, at least in part, on an amount of processing resources available for execution of the selected modeling procedures. Further, the examiner notes that Achin teaches a method of first testing a training dataset before use.).  

Regarding claim 16, Achin teaches the method of claim 8, Achin further teaches wherein utilizing the selected at least one inference model comprises applying input data to the selected at least one inference model to obtain at least one inferred value (Achin: Paragraph [0029] “using the selected predictive model to predict outcomes of instances of the prediction problem, wherein the selected predictive model is generated by a first of the predictive modeling procedures; and updating data indicative of results of applying the first predictive modeling procedure to the prediction problem based, at least in part, on a relationship between the predicted outcomes and actual outcomes of the instances of the prediction problem.” Utilizing the selected at least one inference model comprises applying input data to the selected at least one inference model to obtain at least one inferred value is taught as using the selected predictive model to predict outcomes of instances (i.e. obtain atleast one inferred value) of the prediction problem.).  

Regarding claim 18, Achin teaches the method of claim 8, Achin further teaches wherein causing the at least one device to utilize the selected at least one inference model comprises transmitting information related to the selected at least one inference model to the at least one  (Achin: Paragraph [0054] “ transmitting instructions to a plurality of processing nodes, the instructions comprising a resource allocation schedule allocating resources of the processing nodes for execution of the selected modeling procedures, the resource allocation schedule being based, at least in part, on the determined suitabilities of the selected modeling procedures for the prediction problem;” Causing the at least one device to utilize the selected at least one inference model comprises transmitting information related to the selected at least one inference model to the at least one device is taught as transmitting instructions to a plurality of processing nodes (i.e. physical resources such as a device or processor), the instructions comprising a resource allocation schedule allocating resources of the processing nodes for execution of the selected modeling procedures.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achin (US20160364647) in view of Matsugu (US20070025722).

Regarding claim 17, Achin teaches the method of claim 16, does not explicitly disclose wherein the input data comprises image data captured by the at least one device.  
	Matsugu further teaches wherein the input data comprises image data captured by the at least one device (Matsugu: Paragraph [0023] “an image capturing apparatus comprises an image capturing unit adapted to capture an image of an object” [0013] “an input image” Wherein the input data comprises image data captured by the at least one device is taught as the input image captured by the image capturing apparatus.).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive analytics system of Achin with the image captured input data of Matsugu in order to track an object in an image, thereby using predictive focus to track object movement patterns in image input data (Matsugu: Paragraph [0008] “an image and tracking an object on the basis of the correlation between the template and an input image. In tracking, the template is divided, integrated, and updated on the basis of the tracking log and the knowledge of the object” [0150] “detecting the motion pattern of a principal object (person) (the contents of the motion pattern).”).

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achin (US20160364647) in view of Julian (US20150248609).
Regarding claim 3, Achin teaches the system of claim 1, Achin further teaches wherein the information related to available processing resources (Achin: Paragraph [0121] “The allocated processing resources may include temporal resources (e.g., execution cycles of one or more processing nodes, execution time on one or more processing nodes, etc.), physical resources (e.g., a number of processing nodes, an amount of machine-readable storage (e.g., memory and/or secondary storage), etc.), and/or other allocable processing resources.” The information related to available processing resources is taught as allocated processing resources.)… and the selection of the at least one inference model (Achin: Paragraph [0029] “using the selected predictive model to predict outcomes of instances of the prediction problem, wherein the selected predictive model is generated by a first of the predictive modeling procedures; and updating data indicative of results of applying the first predictive modeling procedure to the prediction problem based, at least in part, on a relationship between the predicted outcomes and actual outcomes of the instances of the prediction problem.” The selection of the at least one inference model is taught as using the selected predictive model to predict outcomes of instances (i.e. obtain atleast one inferred value) of the prediction problem.)
Achin does not explicitly disclose …comprises information related to a number of artificial neurons evaluations per a time unit, ….is based on a number of artificial neurons in the at least one inference model.  
Julian further teaches …comprises information related to a number of artificial neurons evaluations per a time unit (Julian: Paragraph [0097] “Similarly, accelerometer or GPS data may be sampled at adjustable rates, and the number of neurons processing the data may be varied and compensated for.” Information related to a number of artificial neurons evaluations per a time unit is taught as the method of selecting neural network based on a number of neurons.), and [model determination] based on a number of artificial neurons in the at least one inference model (Julian: Paragraph [0008] “a technique for dynamic resource allocation in artificial nervous systems includes reducing resolution of one or more functions performed by processing units of a neuron model, based at least in part on availability of computational resources and compensating for the reduction in resolution by adjusting one or more network weights.” Model determination is based on a number of artificial neurons in the at least one inference model is taught as determining parameters, processing units, number of neurons based on the availability of computational resources.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive analytics system of Achin with the number of neurons of Julian in order to select parameters and adjust number of neurons thereby allowing to reduce computational use based on the availability of computational resources (Julian: Paragraph [0109] “In an aspect of the present disclosure, the instructions loaded into the general-purpose processor 1002 may comprise code for reducing resolution of one or more functions performed by processing units of a neuron model, based at least in part on availability of computational resources, and compensating for the reduction in resolution by adjusting one or more network weights.” [0097] “Similarly, accelerometer or GPS data may be sampled at adjustable rates, and the number of neurons processing the data may be varied and compensated for”).

Claim 10 is similarly rejected refer to claim 3 for further analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127